Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bogolea (US PG PUB 20180005035).
	
In regards to claim 17, Bogolea teaches a system, comprising: a server having a processor and a memory; a communication network; and a database in electronic communication with the server via the communication network, wherein the server includes:
an electronic product recognizer that receives a segmented image from a camera of an electronic mobile device, the segmented image including a plurality of segments (Bogolea, FIG 1, products on shelves are segmented);
performs an image recognition using each of the plurality of segments to identify the product in each of the plurality of segments; and
outputs one or more recognized products identified in the image recognition (Bogolea, FIG 5, Acme soap is identified and output).

In regards to claim 18, Bogolea teaches wherein the server is stored on premises of a retail store (Bogolea, para 0027, “connected to a local wireless network within the store, an human operator”).

In regards to claim 19, Bogolea teaches wherein the electronic product recognizer performs the image recognition in less than 2 seconds (Bogolea, “para 0057, “the robotic system intermittently captures images of shelving structures within the store throughout the mapping routine. For example, the robotic system can implement simultaneous localization and mapping techniques to construct and update a floor map of the interior of the store and can simultaneously implement template matching, pattern matching, pattern recognition, and/or other techniques described above to locally identify aisles and shelving structures within the floor map substantially in real-time’).

In regards to claim 20, Bogolea teaches a retail store, wherein the server is stored on premises of the retail store, and the communication network is a local area network of the retail store (Bogolea, para 0027, “connected to a local wireless network within the store, an human operator”) .

In regards to claim 21, Bogolea teaches wherein the electronic product recognizer performs the image recognition with a greater than 95% confidence (Bogolea, FIG 5, item s180, 92% similarity).

In regards to claim 22, Bogolea teaches wherein the image recognition includes a gross filtering approach and a fine filtering approach (see response to claims 25,27 and 29).

In regards to claim 23, Bogolea a teaches computer-implemented method to electronically recognize a product in an electronic image captured via an electronic mobile device, the method comprising:
receiving, by a server, a segmented image from a camera of the electronic mobile device, the video stream including a plurality of segments;
performing an image recognition using each of the plurality of segments to identify the product in each of the plurality of segments; and
outputting, from the server, one or more recognized products identified in the image recognition (see response to claim 17).

In regards to claim 24, Bogolea teaches wherein the performing the image recognition includes applying a gross filtering approach and a fine filtering approach (see response to claim 22).

In regards to claim 25, Bogolea teaches wherein the gross filtering approach includes one or more of a location determination, a logo determination, and a brand determination (Bogolea, Para 0098, “In one implementation, for the template image database that contains template images of a variety of products supplied across a variety of store types (e.g., grocery, clothing, hardware, toy, etc.), the system can filter the template image database by a type of the store. For example, for a grocery store stocked with fresh produce, spices, cooking implements, alcoholic beverages, baked goods, canned goods, boxed foodstuffs, etc., the system can filter the database of ˜10,000,000 template images down to ˜1,000,000 template images of products commonly stocked in grocery stores and excluding template images of fasteners, woodworking tools, shoes, and other products not typically stocked in grocery stores. The system can further filter the database based on known product categories and brands carried by the store in Block S182, such as based on a list of product categories and brands entered manually by an human operator through the operator portal. In this example, the system can further filter the ˜1,000,000 template images down to 100,000 images excluding template images of fresh produce, alcoholic beverages, or cooking implements for the store that does not carry products in these categories”).

In regards to claim 26, Bogolea teaches wherein the location determination includes determination of a current location based on a global positioning system (GPS) sensor on the electronic mobile device (Bogolea, para 0099, “filter the template image database according to location of the store in Block S182. In this example, the system can retrieve a geospatial position (e.g., a GPS location) from the robotic system and then filter the template image database based on products sold in this region of the world”), a previous location based on the GPS sensor on the electronic mobile device (Bogolea, para 0099, “filter the template image database according to location of the store in Block S182. In this example, the system can retrieve a geospatial position (e.g., a GPS location) from the robotic system and then filter the template image database based on products sold in this region of the world”), an in-store positioning system (IPS) (Bogolea, , and a planogram of the retail store (para 0077, “planogram of the store, wherein the planogram represents locations of a set of shelving structures within the store based on map data recorded by the robotic system”).

In regards to claim 27, Bogolea teaches wherein the fine filtering approach includes one or more of a shelf edge determination, a user path determination, an OCR, a brand marker determination, and a color determination (Bogolea, para 0075, “ the system can also: read a barcode, extract a SKU or other product identifier, and/or read a price from a first shelf tag detected in the image”).

In regards to claim 28, Bogolea teaches selecting a match from a pool of possible products determined from the products identified in the fine filtering approach (Bogolea, para 0096, “template matching, edge detection, pattern matching, pattern recognition, optical character recognition, color recognition, content-based image retrieval, pose estimation, code reading, shape recognition, and/or any other suitable method or technique to detect an object in the first region of the image and to match this object to features represented or defined in a template image associated with a particular product. The system can repeat this process to match template images in the set to other regions in the first region of the image and to tag these other regions in the image with data from matched template images. The system can further repeat this process for each other region corresponding to other shelves represented in the image, for other images of each other shelving segment throughout the store, etc.”).

In regards to claim 29, Bogolea teaches wherein selecting the match includes OCR and determination of an item marker (Bogolea, para 0114, “ detect a shelf tag (e.g., a product label) on a shelf identified in an image; reads a barcode, QR code, SKU, product description, and/or other product identifier from the shelf tag; selects a set of template images tagged with the same barcode, QR code, SKU, product description, and/or other product identifier in Block S182; and then compares template images in the set of template images to a first region in the image—adjacent (e.g., immediately above and to the right of) the shelf tag—to identify an object detected in the first region of the image in Block S180. The system can therefore filter the template image database by a singular product indicated by a shelf tag in Block S182 and compare the resulting set of template images to an adjacent region of the image”).

In regards to claim 30, Bogolea teaches wherein the method is completed in less than at or about 2 seconds (see response to claim 19).

In regards to claim 31, Bogolea teaches wherein the method has an confidence greater than at or about 95% (see response claim 21).

Discussion of Additional Cited Art
NPL
Tonioni et al teaches “The arrangement of products in store shelves is carefully planned to maximize sales and keep customers happy. Verifying compliance of real shelves to the ideal layout, however, is a costly task currently routinely performed by the store personnel. In this paper, we propose a computer vision pipeline to recognize products on shelves and verify compliance to the planned layout. We deploy local invariant features together with a novel formulation of the product recognition problem as a sub-graph isomorphism between the items appearing in the given image and the ideal layout. This allows for auto-localizing the given image within aisles of the store and improves recognition dramatically” (abstract). Tonioni, however, fails to teach all the elements of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3684